Fish, C. 3.
1. Under the allegations of the petition, it does not appear that it was brought to enjoin or prevent the institution of prosecutions for the violation of any existing penal municipal ordinance, or to inquire into the validity or reasonableness of any existing ordinance making criminal the acts for the doing of which prosecutions were threatened;_ but on the contrary the petition showed that the defendant municipality had expressly given him permission, legally granted by proper corporate action, to put up the building he was engaged in erecting in exact accordance with such permission, and that there was no existing ordinance prohibiting the erection of such a building.
2. There was ample evidence to authorize the granting of an order restraining defendants as prayed for, until final trial; but as the judge, probably inadvertently, granted a permanent injunction on an interlocutory hearing, it is ordered that the judgment be affirmed, with direction that it be so amended as to make the injunction merely interlocutory.

Judgment affirmed, ^mth direction.


All the Justices concur.